EXHIBIT 10(s)

EMPLOYMENT AGREEMENT

This Employment Agreement is made and entered into as of September 6, 2005 (the
“Effective Date”) by and between Thomasville Furniture Industries, Inc., a North
Carolina corporation (“Thomasville”) and Nancy W. Webster (“Webster”).

WHEREAS, Webster is now employed by Thomasville in a senior management executive
position; and

WHEREAS, it is in the best interests of Thomasville to assure that it will have
Webster’s continued dedication;

NOW THEREFORE, for good and valuable consideration and in order to induce
Webster to remain in the employ of Thomasville, the parties covenant and agree
as follows:

1.             Definitions.  The following terms shall have the following
meanings for purposes of this Agreement.

a.             “Cause” means (i) an act or acts of personal dishonesty taken by
Webster and intended to result in Webster’s substantial personal enrichment at
the expense of Thomasville, (ii) violations by Webster of this Agreement or of
her employment obligations to Thomasville which are demonstrably willful on her
part and which are not remedied within a reasonable period of time after receipt
of written notice from Thomasville, or (iii) Webster’s conviction of a felony
involving moral turpitude.

b.             “Disability” means the incapacity to attend to and perform
effectively one’s duties and responsibilities which continues for at least 26
weeks after its commencement, as determined by a physician selected by
Thomasville.

c.             “Employment Period” that period beginning on the Effective Date
and ending upon Webster’s retirement or earlier termination of employment.

2.             Employment.  Thomasville agrees to employ Webster, and Webster
agrees to serve Thomasville in an executive, managerial and supervisory
capacity, subject to the direction and control of the Board of Directors of
Thomasville and of Furniture Brands International, all upon the terms and
conditions hereinafter set forth.  During the Employment Period:

a.             Webster’s position (including, without limitation, status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held,


--------------------------------------------------------------------------------


exercised and assigned at any time during the 90-day period immediately
following the Effective Date,

b.             Webster’s services shall be performed at the location where she
is employed on the Effective Date, or at any office or location not more than
thirty-five (35) miles from such location,

c.             Webster shall continue to receive an annual base salary at least
equal to the annual base salary payable to her by Thomasville on the Effective
Date (“Base Salary”),

d.             Webster shall continue to have an annual cash bonus potential,
either pursuant to the Thomasville Executive Incentive Plan in effect on the
Effective Date or pursuant to a similar incentive compensation plan of
Thomasville, at least equal to the level in existence on the Effective Date
(“Annual Bonus”), and

e.             Webster shall be entitled to participate in all incentive,
savings and retirement plans, practices, policies and programs applicable to
other key executive employees of Thomasville (“Benefit Plans”).

The failure of Thomasville, without Webster’s consent, to comply with the terms
and conditions of employment as set forth in this Section 2 shall constitute
“Good Reason” for the termination by Webster of her employment with Thomasville.

3.             Best Efforts.  Webster agrees during the Employment Period to
devote her best efforts and substantially all of her business time and attention
to the business of Thomasville, it being agreed that she will have complied with
this obligation if she devotes to the business of Thomasville her same best
efforts and the same time and attention to the business of Thomasville that she
has devoted to the business of Thomasville during the 90-day period immediately
following the Effective Date.  Webster agrees that she will perform such other
executive duties for Thomasville and for Thomasville’s subsidiaries relating to
its business as the Board of Directors of Thomasville may reasonably direct.

4.             Term.  Subject to the provisions of this Section 4 of this
Agreement, either party shall have the right to terminate the Employment Period
at any time.  If Thomasville terminates Webster’s employment, other than for
Cause or as a result of his death or Disability, or if Webster terminates her
employment with Thomasville for Good Reason, then Thomasville will, for a period
of one year after the termination date (or, if shorter, until Webster reaches
“Normal Retirement Age” (as such concept is used in the primary retirement plan
in which Webster is a participant on the Effective Date)) but in any event
through at least September 6, 2007, (i) pay to Webster as and when normally
payable her Base Salary as in effect on the date of termination and an amount
equal to the average Annual Bonus received by her for the past three years prior
to termination, or since the commencement of her employment with Thomasville,
whichever period is the shorter (or a pro-rated portion of such average Annual
Bonus),


--------------------------------------------------------------------------------


and (ii) subject to program eligibility requirements and continuation of
programs by Thomasville, continue her participation in the Benefit Plans in
which she was participating on the date of termination of employment.

5.             Non-Competition.  During the period commencing on the Effective
Date and while employed by Thomasville, and for a period of one year after
termination of employment, Webster shall not, without the prior written consent
of Thomasville, directly or indirectly, own, control, finance, manage, operate,
join or participate in the ownership, control, financing, management or
operation of, or be connected as an employee, consultant or in any other
capacity with, any business engaged in the manufacture or distribution of
residential furniture in the United States.  Nothing in this Section 5 shall,
however, restrict Webster from making investments in other ventures which are
not competitive with Thomasville, or restrict her from owning less than one
percent (1%) of the outstanding securities of companies listed on a national
stock exchange or actively traded in the “over-the-counter” market.  In
addition, if Thomasville terminates the Employment Period (other than for Cause)
and Webster elects to forego the payments called for in Section 4 hereof, the
provisions of this Section 5 shall not apply.  Should any of the terms of this
Section 5 be found to be unenforceable because they are over-broad in any
respects then they shall be deemed amended to the extent, and only to the
extent, necessary to render them enforceable.  Both parties stipulate that money
damages would be inadequate to compensate for any breaches of the terms of this
Section 5, and that such terms shall be enforceable through appropriate
equitable relief, without the necessity of proving actual damages and to an
equitable accounting of all earnings, profits, and other benefits arising from
such violation, which rights shall be cumulative and in addition to any other
rights and remedies to which Thomasville may be entitled.

6.             Confidentiality.  During the Employment Period and at all times
thereafter, Webster shall maintain the confidentiality of, and shall not
disclose to any person (except as her duties as an employee of Thomasville may
require) any non-public information concerning Thomasville or its business.

7.             Miscellaneous.  This Employment Agreement shall be binding upon
and shall inure to the benefit of Webster’s heirs, executors, administrators and
legal representatives, and shall be binding upon and inure to the benefit of
Thomasville and its successors and assigns.  This Agreement shall supersede and
stand in place of any and all other agreements between Webster and Thomasville
regarding severance pay and/or any and all severance pay benefits pursuant to
any plan or practice of Thomasville.  This Employment Agreement shall take
effect as of the day and year first above set forth, and its validity,
interpretation, construction and performance shall be governed by the laws of
the State of North Carolina.

8.             Indemnification.  In the event that either party hereto is
required to pursue litigation against the other party to enforce her or its
rights hereunder, the prevailing party in any such litigation shall be entitled
to reimbursement of the costs and expenses of such litigation, including
attorney’s fees.


--------------------------------------------------------------------------------


9.             Waivers.  In consideration of the undertakings of Thomasville set
forth in this Agreement, Webster hereby irrevocably waives and forever releases
any and all claims and causes of action of any nature whatsoever that she has or
may have against Thomasville or any of its officers, directors, employees or
agents arising out of the negotiation, execution, delivery or terms of this
Agreement, including, without limitation, any claims arising under the Age
Discrimination in Employment Act, 29 U.S.C. §21 et seq., and any state or local
law relating to age discrimination.

10.          Entire Agreement.  This Agreement contains the entire agreement of
the parties with respect to its subject matter, and no waiver, modification or
change of any of its provisions shall be valid unless in writing and signed by
the party against whom such claimed waiver, modification or change is sought to
be enforced. Notwithstanding the foregoing, the terms of the letter of July 13,
2005 from W.G. (Mickey) Holliman to Webster setting forth Webster’s terms of
employment are incorporated herein by this reference.

IN WITNESS WHEREOF, the parties hereto have each executed this Agreement the
date set forth below.

 

THOMASVILLE FURNITURE

 

INDUSTRIES, INC.

 

 

 

 

 

By:

  /s/ Domonic P. Dascoli

 

 

 

Vice-President

 

 

 

Agreed to and Approved:

 

 

 

 

 

FURNITURE BRANDS

NANCY W. WEBSTER

 

 

INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ W. G. Holliman

 

By:

  /s/ Nancy W. Webster

 

 

Chairman of the Board

 

 

 

 

 


--------------------------------------------------------------------------------